Case 0:20-cv-61650-RAR Document 60 Entered on FLSD Docket 05/28/2021 Page 1 of 4




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-61650-CIV-RUIZ/STRAUSS

  CYNTHIA LAREMORE,

         Plaintiff,

  v.

  HOLIDAY CVS, LLC, et al.,

        Defendants.
                                                /

                                               ORDER

         THIS CAUSE came before me upon Defendant Target Corporation’s (“Defendant’s”) ore

  tenus motion for a protective order (“Motion for Protective Order”) as to the deposition of its Lead

  Paralegal, Ms. Cynthia Williams. (DE 58). United States District Judge Rodolfo A. Ruiz has

  referred the case to me for all discovery matters. (DE 18). Pursuant to the Motion for Protective

  Order, the parties submitted a joint discovery status report (“JSR”) identifying the parties’

  positions regarding the deposition at issue. (DE 58). Further, a discovery hearing (“Discovery

  Hearing”) was held on May 28, 2021, at which time the Court heard oral argument from the parties.

  (DE 59).

         This case arises from an alleged slip and fall incident at Defendant’s store on January 21,

  2019 in which Defendant alleges she slipped and fell on berries near the produce section, followed

  by a separate slip and fall incident at Co-Defendant Holiday CVS’s store about two weeks later.

  (DE 1-2 at ¶¶7-9, 16-18). The parties have been engaging in discovery, which is scheduled to end

  on June 7, 2021.

         The instant dispute arises because Plaintiff noticed Ms. Williams for a deposition on May

  5, 2021. Defendant objected on the basis that the Lead Paralegal’s status as a corporate
Case 0:20-cv-61650-RAR Document 60 Entered on FLSD Docket 05/28/2021 Page 2 of 4




  representative of Defendant overseeing litigation matters across the country makes her vulnerable

  to numerous, repetitive and harassing depositions such that Plaintiff must exhaust less invasive

  methods of discovery to obtain the sought-after information prior to taking her deposition.

  (DE 58). Defendant asserts that taking the deposition of its Lead Paralegal counts as an “apex

  deposition.” 1 Id. Defendant also avers that Ms. Williams has no personal knowledge of issues in

  this case, is not listed as a witness and merely “signed off” on Defendant’s Interrogatories in her

  capacity as Defendant’s representative based upon information that was assembled by Defendant’s

  authorized employees with the assistance of defense counsel. Id. Further, Defendant argues that

  the only information that Ms. Williams has is based upon Defendant’s claim file, which was

  prepared in anticipation of litigation, and from information obtained through defense counsel after

  the lawsuit was filed. Id. Thus, Defendant asserts that much of what Plaintiff would inquire about

  in a deposition with Ms. Williams would be protected by the work-product and attorney-client

  privileges.

         Plaintiff’s position, reiterated during the Discovery Hearing, is that Ms. Williams, as

  Defendant’s Lead Paralegal, signed the answers to interrogatories submitted by Defendant. Id.

  Plaintiff’s counsel stated during the Discovery Hearing that he has taken two depositions of

  Defendant’s disclosed witnesses with one additional deposition scheduled for June 2, 2021;



  1
    “The deposition of . . . a high-ranking corporate officer is commonly referred to as an apex
  deposition. Courts have generally restricted parties from deposing high-ranking officials because
  (by virtue of their position) they are vulnerable to numerous, repetitive, harassing, and abusive
  depositions, and therefore need some measure of protection from the courts.” Tillman v. Advanced
  Pub. Safety, Inc., No. 15-CV-81782, 2017 WL 679980, at *2 (S.D. Fla. Feb. 16, 2017) (internal
  quotation marks and citations omitted). The party seeking such a deposition has the burden to
  show that it is necessary and must establish that the executive “has unique, non-repetitive, firsthand
  knowledge of the facts at issue; and . . . that other less intrusive means of discovery, such as
  interrogatories and depositions of other employees, have been exhausted without success.” Id.
  (internal quotation marks and citations omitted).



                                                  -2-
Case 0:20-cv-61650-RAR Document 60 Entered on FLSD Docket 05/28/2021 Page 3 of 4




  however, Plaintiff has thus far been unable to garner facts that support (at least some of)

  Defendant’s affirmative defenses and denials. Plaintiff stated that Ms. Williams could potentially

  testify as to additional sources of information for Plaintiff to explore regarding Defendant’s

  affirmative defenses and denials.

         The scope of discovery under the Federal Rules of Civil Procedure is provided by Rule

  26(b)(1), which states in pertinent part:

         Parties may obtain discovery regarding any nonprivileged matter that is relevant to
         any party’s claim or defense and proportional to the needs of the case, considering
         the importance of the issues at stake in the action, the amount in controversy, the
         parties’ relative access to relevant information, the parties’ resources, the
         importance of the discovery in resolving the issues, and whether the burden or
         expense of the proposed discovery outweighs its likely benefit. Information within
         this scope of discovery need not be admissible in evidence to be discoverable.

  Fed. R. Civ. P. 26(b)(1).

         Rule 26(b) also allows discovery “through increased reliance on the commonsense
         concept of proportionality.” In re: Takata Airbag Prod. Liab. Litig., 2016 WL
         1460143, at *2 (S.D. Fla. Mar. 1, 2016) (quoting Chief Justice John Roberts, 2015
         Year–End Report on the Federal Judiciary 6 (2015)). “Proportionality requires
         counsel and the court to consider whether relevant information is discoverable in
         view of the needs of the case.” Tiger v. Dynamic Sports Nutrition, LLC, 2016 WL
         1408098, at *2 (M.D. Fla. Apr. 11, 2016).

  Reilly v. Chipotle Mexican Grill, Inc., No. 15-CV-23425, 2016 WL 10644064, at *1 (S.D. Fla.

  Sept. 26, 2016). “While the scope of discovery is broad, it is not without limits.” Id. (citing

  Washington v. Brown & Williamson Tobacco, 959 F.2d 1566, 1570 (11th Cir. 1992). The

  objecting party bears the burden of demonstrating “with specificity how the objected-to request is

  unreasonable or otherwise unduly burdensome.” Id. (citing Rossbach v. Rundle, 128 F. Supp. 2d

  1348, 1354 (S.D. Fla. 2000).

         Here, regardless of whether the deposition of Defendant’s Lead Paralegal qualifies as an

  “apex deposition,” I find that Plaintiff’s taking of Ms. William’s deposition is disproportional to




                                                 -3-
Case 0:20-cv-61650-RAR Document 60 Entered on FLSD Docket 05/28/2021 Page 4 of 4




  the needs of this case. Plaintiff does not dispute that Ms. Williams lacks any personal knowledge

  of the events or circumstances at issue in this case. Rather, Plaintiff appears to seek information

  which has either already been disclosed, does not exist or is precluded from use by Defendant for

  failure to disclose. During the Discovery Hearing, for example, when asked what information

  Plaintiff hoped to obtain through Ms. Williams’s deposition, Plaintiff suggested that Ms. Williams

  might acknowledge that inspection reports informed completion of the interrogatories. When

  asked, however, whether such inspection reports exist, Defendant affirmed that they did not.

  Plaintiff further suggested that Ms. Williams could describe the sources of information from which

  Defendant’s interrogatory responses were gathered and on which Defendant’s affirmative defenses

  are based. However, given that Ms. Williams has no first-hand knowledge herself, any sources

  she could identify would either amount to previously-disclosed witnesses or (hypothetically)

  sources on which Defendant can no longer rely (because they have not been disclosed). 2

  Therefore, even if Ms. Williams’ testimony is marginally relevant (which is questionable), given

  her position as Lead Paralegal at Defendant’s headquarters overseeing litigation across the country

  and given that she has no personal knowledge of any facts pertaining to the instant case, I conclude

  that a deposition of Ms. Williams is disproportional to the needs of this case.

         Accordingly, it is hereby ORDERED AND ADJUDGED that the Motion for Protective

  Order is GRANTED for the reasons stated at the Discovery Hearing and summarized herein.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of May 2021.




  2
   To be clear, Defendant represented at the hearing that it has disclosed all witnesses who were
  sources of information for the interrogatory responses.



                                                  -4-
